Title: Notes on the History of North America, [December 1786]
From: Hamilton, Alexander
To: 


[December, 1786]

North America




Purchase Vol 5 Page 809 § 2
}


50. 60——



The Map of Sebastian Cabot cut by Clement Adam relateth that John Cabot a venetian and his son Sebastian set out from Bristol and discovering the land called it Prima Vista and the Island before it St Johns. But (says Purchase) Cabot discovered all along the Coast as far as Florida.


Idem 814. 815 § v
In 1607 Henry Hudson discovered those parts to the latitude of fourscore degrees.


La Hontan Vol 1 P. 211—
Frederick Aschild a Dane was the first discoverer of North America.



The discoveries in South America appear to have extended North to about the 35 degree of North Latitude.





Robinsons H of A 2d Volume


Book 4 P. 2—Cites Herrera Dec 1 lib VI c 16—
}



In the foregoing period North America had been discovered from the coast of Labrador to the confines of Florida; by the English and Portuguese.






Humes history of Eng Vol 3 Page 335–336


Anno 1497 1498



Henry 7 sent Sebastian Cabott (a Venetian) in quest of Discoveries who fell in with the main land of NA about the 60° & sailed Southwards without making any conquest or settlement.





Hume Idem—
Anno 1502



Elliot and other Merchants in Britain made a like attempt.





Princes Chronology NE Page 2
Anno 1600



About this period the French and English begin to be competitors for North America. First they send to Fish and Trade and then to settle.


Purchase vol 2. 1677 No 10—
Cabott discovered as far South as the 38° of NL.



Purchases Pilgrim vol 4P. 1809 No. 10 & 20—}

Marginal Note Corteregalis a Portuguese in 1500 & 1501 made voyages to these parts.


Idem—1812
First possession was taken by Queen Eliz in 1584. In 1585 Sir Walter Raleigh settled a Colony.


Idem Vol 5 § 2–50 & 60
Hints at discoveries in North America by Gasper Corteregale a Portuguese Stephen Gomez a Spaniard and Sebastian Cabot.

Canada & Acadia or New France

Prince NE Ch: P 2
The French direct their views to Canada and Acadia.





Idem P. 37
Anno 1613



Had made settlements about Sagadahock at Mount Mansel St Croix and Port Royal. Dislodged by the Government of South Virginia.


Idem P. 94—
Anno 1620
Besides the natives the nearest plantation to the Plimouth settlers was a French one at Port Royal who had another at Canada.


Idem 111—
Anno. 1621
King James gives Sir William Alexander a Patent for Nova Scotia, extending from Cape Sables to the bay of St Mary, thence N to the River St Croix thence N to Canada River so down the River to Gachepe thence SE to Cape Breton Islands thence round to Cape Sables again with all seas and Islands within six leagues of the Western Northern and Eastern parts & within 40 leagues to the Southward of cape Breton & Cape Sables to be called Nova Scotia.





2 Vol Collection of Voyages and Travels page 796—
}





Novr. 8. 1603


797



Patent from King Henry the 4th. of France to Monsieurs De Monts for inhabiting La Cadia Canada and other places in New France dated as ⅌ Margin to extend from the 40 to the 46 degree of Latitude.





1604
}


1605



French visit Cape Sable Bay Francoise The River Lequelle Port Royal at which last Place they dwelt three years.





802








813
}


815









Quare
{
Fortify themselves at the Island St. Croix in 44 degrees. Visit the River Kennebecke & Cape Malabar.





816
Return to Port Royal





821 May 11.
1606






{
Mr. De Poutrincourt sets out from France on a new voyage.





828________
In August arrive at Port Royal.


838________
Mr. De Poutrincourt after several excursions returns to Port Royal


Purchases Pilgrim 4 vol P. 1807 No. 30. 40.50.__________________
French establishments at Quebec: Champlains discovery of the St Laurence & the lakes from the Gulph upwards 1200 miles.


1809 No. 10. 20.____________________
Sir Samuel Argall in  dispossessed the French at Port Royal: they surrendered ⟨– – –⟩.


Purchases Pilgrim Vol 4 Page 1872—
Map: by which New France is laid down NW of Canada River New England on the South East terminating about 40 leagues South of cape Cod without including Hudsons River.



Idem Vol. 3 P. 857
Hondius’ Map of New France, Montreal &c.


Idem Vol. 5   825 § 3
Champlain made a Voyage to Canada in 1603.


Idem—      826
In 1604 Monsieur De Monts in consequence of a Patent from Henry the 4th of France for the Country from 40 to the 46 degree, visited those parts that trend Westward from Cape Breton; fortified Port Royal. “One of the Ports he visited was called Lanalet from a French Captain who had made forty two voyages there.”


Idem       828—
Mentions Quebec and a Lake in Nova Franica threescore leagues long.





La hontan Voyages Vol 1 Page 7 _______
}



Speaks of their arrival at Quebec in 1684.


8 _______
Speaks of soldiers of the Regiment of Carignan who had been inhabitants there 40 years.


11 _______
Quebec lies in the latitude of 47°. 12m.


12
Description of Quebec by which it appears to have been an ancient settlement.


18 _______
Trois Rivieres a town in latitude 46°. French had peopled the St Laurence higher up.


19 _______
Montreal then settled in 45°. of latitude. The banks of the St Laurence well peopled.


23 _______
Speaks of Indian Villages on the South side of Lake Ontario or of Frontenac.


25 _______
Fort Frontenac was then built. Charles 2d. instructed his Governor of New York to advise the Iroquois nations to live in peace with the French.


30 _______
Progress to Fort Frontenac.





34—
}


80—



Missilimakenack was then a French post. Letter from thence dated May 26. 1688.


38.39—
Speaks of the Governor of New York in transactions with the five nations.


70—
Letter dated from Niagara Aug 2. 1687.


92.
Fort St Joseph then in existence.


206—
“Canada reaches from the 39 to the 65 degree of latitude that is from the South side of Lake Erie to the North side of Hudsons bay & from the 284 to the 336 degree of longitude viz from the River Mississippi to Cape Rase in the Island of New found land.” “I mean (says he) the countries in which the French trade with the natives for beavers and in which they have forts magazines Missinaries and small settlements.”



“Tis above a Century and a half since Canada was discovered. John Verasan was the first discoverer.’ About the beginning of last Century a Colony was sent over from Rouen who effected a settlement. The Colony computed to contain 180,000 souls.


220—
Acadia extends from the River Kennebecca to L’isle Percee near the mouth of St Laurence.


N England


Princes NE. Ch. P. 2
The English Claim South and North Virginia—Newfoundland and Bermudas—Virginia extending from Florida to the bay of Fundy, The Northern part took the name of New England in 1614.





Idem P. 17



Anno 1606
}


April 10.






King James by Patent divides Virginia into two colonies. The Southern between 34 & 41 he gives to London Company. The Northern between 38 & 45° N he gives to Plymouth Company forbidding to plant within 100 miles of each other.





Idem P. 21



1607
}


May 11






Plimouth Adventurers under George Popham as President and Rawly Gilbert as Admiral form a settlement at the Mouth of Sagadehock.





Idem P. 25
1608—



This Colony breaks up & returns to England.





Idem P. 33—
1611—



Voyage by Sir Edward Harlie & Nicholas Hobson towards the same Quarter. Have a little Quarrel with Indians who assault the Ship & take some of them. “No more speeches of plantations”.





Idem P 39 & 40—
1614 



Capt John Smith makes a voyage to N Virginia, ranges the Coast along from Penobscot to Sagadehock, Acocisco, Passataquack, Tragabigzanda.



Called Cape Anne the Massachusettes Isles. Finds two French Ships who had been there six weeks. Sails to Accomack thence to Cape Cod, sails for England, arrives at London, makes a map of the Country and first calls it New England.





Idem P. 43



1615
}


July—


1616






44 . . .



Two ships sent to Fish at N England. A few ships sail for New England to Fish.



45
This year Eight volunteer ships go to New England.





47 . . .
1617



Smith undertakes a voyage to settle in N England which by contrary winds is frustrated. He is appointed Admiral of New England for life.





54—
1618—



Two ships go to Fish in New England.





60—
1619



Sir F: Gorges sends Cap Thos. Dermer on a fishing voyage to N England.




                    
                      Idem P. 63—
                      1619
                    
                  

Capt Dermer sails from Monahegan (an Island) near Sagadahock along the Coast to the mouth of James River: passes between Long Island and the main.


1620—
This year 6 or 7 sail go to N E to fish.


Idem P. 67—
This Spring Dermer returns to New England. Discovers many goodly rivers and pleasant coasts and Islands 80 leagues E from Hudsons River to Cape Cod, but arriving at New England again writes a letter &c.



N B. NE does not appear to have been then understood to extend further Southward than cape Cod. This was the Southern extent of Smiths coasting when he gave the name.



                  
                    
                      Idem 70—
                      
                        
                          
                            1620
                            }
                          
                          
                            July—
                          
                        
                      
                    
                  

King James gives a warrant to prepare “a new Patent of Incorporation” for the Adventurers to North Virginia between 40 & 48°. North, stiling them the “Council for the Affairs of NE & their successors.”



                  
                    
                      Idem—72—
                      Novemb 9—
                    
                  

The first adventurers from Plymouth made land at Cape Cod, stand to the Southward to find some place of settlement about Hudsons River, meeting contrary winds they get into the Cape harbour; where or in the neighbourhood they make a landing; but their design and patent being for Virginia & not New England, they enter into a


Idem—73—
compact and association for their settlement & government.


Decemr. 31—
fix their settlement at Plymouth, the first English town in all that Country.


Page 84 & 85—
Form of the compact dated 11 Nov. 1620. They conceived themselves in a state of nature.


Idem P. 94—
Besides the Natives the nearest plantation to them is a French one at Port Royal who had another at Canada.


95—
The only English settlements were at Virginia, Bermudas & Newfoundland. In this year Nov 3 unkown to and unsought by the adventurers a Patent was signed for the Incorporation of the Adventurers to the Northern Colony of Virg between 40 & 48 degrees of N Latitude.




                    
                      Prince NE Chro Page 101
                      1621
                    
                  

Treaty of alliance with Massasoit the Great Sagamore of the Neighbouring Indians.




                    
                      111…
                      do.
                    
                  

Nine Sachems subscribe an Instrument of Submission to King James (in the neighbourhood of Plymouth).




                    
                      112…
                      do.
                    
                  

Visit Massachusettes bay, get a considerable quantity of beaver and return home. The Sachem of the bay (though not the Massachusettes Queen) submits to King James on condition of protection.




                    
                      114.
                      
                        
                          
                            do.
                            }
                          
                          
                            Nov. 9
                          
                        

                    
                  

Receive a letter from Mr. Weston in which he writes “We (ie the Adventurers) have procured you a charter the best we could better than your former and with less limitation.”




                    
                      118—
                      Ano 1622
                    
                  

Make another visit to Massachusettes trade and return.




                    
                      119.
                      Idem
                    
                    
                      
                      June—
                    
                  

Arrive at Plymouth two ships with Adventurers to form a settlement at Massachusettes for which Weston had procured a Patent. They remain at Plymouth during the Summer, and then go to Weymouth in Massachusettes.




                    
                      125—
                      1623—
                    
                  

The Governor with some Indians go to Manomet a town near 20 Miles S of Plimouth—stands on a Fresh River running into a bay which cannot be less than 60 Miles from thence. Twill bear a boat of 8 or ten tons. Hither the Dutch or French or both used to come. Tis about 8 Miles to the bay of Cape Cod. The Sachem of the Place with many others own themselves subject to King James.




                    
                      131. 132
                      Idem
                    
                  

The Massachusettes settlement breaks up this year.




                    
                      133
                      Id:
                    
                  

Capt J. Mason, Sir F Gorges and others having obtained patents from the New England Council for different tracts they send over persons to form a settlement, who settle 25 leagues NE from Plymouth near Smith’s Isles at a place called Little Harbour West of Piscataqua River near the Mouth.




                    
                      141.
                      Idem Sep.
                    
                  

Capt Robert Gorges & others arrive at Massachusettes bay to form a plantation. Pitches upon the place Weston had abandonned, to Wit, Weymouth.



144.Anno 1624.

This Plantation breaks up. This Spring Mr. D Thompson who had begun a settlement at Piscataqua removes to Massachusettes bay & possesses a fruitful Island & Neck of land.




                    
                      151.
                      Idem
                    
                  

A plantation is begun at Cape Anne under the Plymouth people.




                    
                      152
                      (1625)
                    
                  

This year Capt Wollaston & others begin a settlement at braintree in Massachusettes.




                    
                      162.
                      (1626)
                    
                  

Sometime in the fall Mr. Conant with the settlers at Cape Anne remove to Salem & there establish themselves.




                    
                      Idem 170
                      (1627)
                    
                  

About this year a patent is procured for the Massachusettes colony.




                    
                      
                      1623
                    
                    
                      171—
                      March 19
                    
                  

The Council for New England sell to Sir Henry Roswell and four five others the tract comprehended in the Massachusettes Charter (prout the Charter). “By the Massachusettes colony Charter & records it seems the three former wholly sold their rights the three latter retaining theirs in equal partnership with the said associates.” Names of Grantees: Sir Henry Rosswell Sir John Young, Thomas Southcoat John Hunphry John Endicott & Simon Whitcomb.



                  
                    
                      180—
                      
                        
                          
                            1629
                            }
                          
                          
                            March 4
                          
                        
                      
                    
                  

King Charles grants a patent to the Massachusettes Colony to the above named & their associates. Note first the government is carried on in England.




                    
                      192—
                      Aug 29—
                    
                  

The Council of proprietors vote that the Patent & Government be transferred to Massachusettes.



                  
                    
                      196—
                      
                        
                          
                            1630
                            }
                          
                          
                            Jany 19.
                          
                        
                      
                    
                  

The Council for New England grant to William Bradford and others a patent for all the Country between Cohasset Rivulet on the North & Naragansett River towards the South &c. (prout the description).



                  
                    
                      Purchases Pilgrims Vol 4 Page 1830—
                      }
                    
                  

There were disputes between the Virginia Company and New England adventurers decided in favour of the latter who obtained a New patent. “They were to have their grant agreeable to the liberty of the Virginia Company the frame of their government excepted.”


Idem 1871 . . .
Charter to Sir William Alexander for Nova Scotia.


Idem 1872.
Map in which New France is laid down NW of Canada River, New England SE terminating about 40 leagues South of Cape Cod without including Hudsons River.




                    
                      Idem Vol 5 P 829
                      }
                      No. 50
                    
                    
                      830
                    
                  

Speaking of North and South Virginia: “of the North (says he) our method requires first mention. Mawooshen was many years together visited by our men extending between 43 & 45 degre[e]s &c.”


Note He mentions This present year 1616
These Northern parts (says he) are lately called New England. “A map


1616
and discovery hereof was set forth this last year by Capt John Smith. It lieth between 41°. & 45m.” He speaks of Smiths Arguments for a New Colony & expresses his hope of having English colonies renewed.


Collection of Voyages and Travels 2 Vol


P. 738
“In the year 1606 King James did license a plantation there on condition not to plant within an hundred miles of each other.”



In 1609 first settlement made on the banks of Saga de hoc which lasted only a year.



Shortly after a second settlemen[t] was undertaken under Capt Hobson which failed.



In 1614 & 15 a third and fourth voyage was performed but neither with any good success.



In 1620 the first successful settlement.


Douglass’s Summary 374
Originally, according to Capt Smiths map approved of by the Court of England New England extended from twenty Miles east of Hudsons River Northward &c.


4 Purchase 1870
The Indians affirm confidently that New England is an Island and that the Dutch or French pass through from sea to sea between us and Virginia.



Woods New Eng Prospects No. 1. 2. This book is No. 227 in the Pensyl library. It was published in 1639 said to have been written in 1633. The author lived 4 years in the Country.
“The place whereon the English have built their colonies is judged by those who have best skill in discovery either to be an Island surrounded on the North Ride with the Spacious River Canada and on the South with Hudson’s River or else a peninsula these two Rivers overlapping one another having their rise from the great lakes &c.”


Pamphlet Intitled “Virginia richly valued” printed in 1650 by E Williams No. 261 Phil Library.
Same Ideas as to N England.



Virginia




                    
                      Collection of Voyages and Travels
                      P 740—
                    
                  

“Virginia is next adjoining Westerly to New Netherland.”



It extends along the coast from 33 to 39 divided into two parts Northern & Southern.



Northern first settled in 1606 from 37 to 39.


Purchases Pilgrim Vol 3 P. 869
Hondius Map of Virginia and Florida.




                    
                      Vol 5 Page 834 § 3 Part. 2.
                      }
                    
                  

Virginia according to Capt Smiths account (whom Purchase speaks of as a discoverer of the Northern parts) extends between 34 & 44 degrees of North Latitude bounded on the East by the Great Ocean by Florida on the South on the North Nova Francia: Its Western limits unknown.



The Part planted in 1606 lies between 37 and 39.


Idem Page 853 . . .
Title of Chap. 8 “Of the Countries situate Westward from Florida and Virginia towards the South Sea.”




                    
                      Idem 829 No. 40 &
                      }
                    
                    
                      Marginal Note
                    
                  

Bartholomew Gosnold an Englishman discovered Northern parts of Virginia somewhere about 40°. 20m.




                    
                      Idem 829
                      }
                      No. 50—
                    
                    
                      830
                    
                  

Mentions Patent to Virginia from 30° to 45° not to plant within 100 miles of each other.



New York




                    
                      Prince N E Chro: P 28
                      Anno 1609
                    
                  

This summer Henry Hudson an Englishman employed by the Dutch sails to Newfoundland and all along the Coast as far as the 33d degree of N L; now discovers Hudsons River (as supposed).




                    
                      2 Vol Collection of Voyages & Travels Page 739
                      }
                    
                  

As [the bounds of] New England Westward, and by the South ends with the Promontary Malabar so the Dutch Plantation begins here and


1611
extends itself most Westward & more Southward towards Virginia: was first found out in the year 1609 by Master Henry Hudson an Englishman employed by the States of the Low Countries, who after making the discovery returned to Amsterdam and was sent out the next year. Speaks of Nassau River by which he seems to mean Connecticut River.



“On the North side of the Dutch Plantation springeth the River Machican called the Great North River” “There is yet another River bigger than the former called South River” described as the Dalaware.




                    
                      Princes NE Chro:
                      P 67
                      1620
                    
                  

This Spring Capt Dermer returns to New England meets with certain Hollanders who had a trade in Hudsons River some years.




                    
                      Idem.
                      125.
                      1623
                    
                  

The Plymouth adventurers visit Manomet a town standing on a Fresh River 20 Miles South of Plymouth. Here the Dutch and French used to come.




                    
                      Idem.
                      165.
                      (1627)
                    
                  

About mid march (say March 9. 1627) The Governor of the Dutch Plantation writes a letter of congratulation and offer of service to the Plymouth adventurers. This letter is dated from Fort Amsterdam at Manhattans—“The Dutch had traded in those Southern parts divers years before the Plymouth adventurers came; but began no plantation till four or five years after their coming.” A letter of thanks and acceptance of friendship is returned.





                    
                      
                      172
                      (1628)
                    
                  

A second communication takes place—letters and commodities. Trade is carried on for divers years between the Plymouth people & the Dutch colony.




                    
                      La Hontan Vol 1 Page 210
                      }
                    
                    
                      211
                    
                  

Henry Hudson having obtained a ship from the Dutch discovered New Holland which is now called New York.


